OPINION OF THE COURT
Per Curiam.
Respondent is presently suspended from practice as an attorney and counselor-at-law for prior acts of professional misconduct that involved deceitful and fraudulent representation of two clients (Matter of Curran, 152 AD2d 111). The *64present charges are of a similar nature, but involve a more serious misrepresentation.
We confirm the findings of the Hearing Officer that respondent fraudulently prepared, conformed and certified a copy of purported divorce decree and falsely represented that the original had been signed and entered by Justice John M. Finnerty. Respondent gave the copy of the purported decree and certification to his client, who, in reliance thereon, entered into an invalid marriage.
We conclude that respondent engaged in conduct involving dishonesty, fraud, deceit and misrepresentation in violation of Code of Professional Responsibility DR 1-102 (A) (4); engaged in conduct that is prejudicial to the administration of justice in violation of DR 1-102 (A) (5); neglected a legal matter entrusted to him, failed to carry out a contract of employment and intentionally prejudiced his client in violation of DR 6-101 (A) (3); DR 7-101 (A) (2) and DR 7-101 (A) (3), respectively; and knowingly made a false statement of fact in violation of DR 7-102 (A) (5).
We have considered respondent’s statements submitted in mitigation. Because of the seriousness of the charges, the grave consequences that resulted, and respondent’s past record of misconduct, we conclude that the respondent should be disbarred.
Denman, J. P., Callahan, Green, Balio and Lawton, JJ., concur.
Order of disbarment entered.